DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/22 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-19, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung (US 20140166038) in view of Messager (WO 2016189076-IDS cited reference).
Claims 17-19: Leung discloses a hair dressing apparatus (100, see Fig 6) comprising: a vaporizing device [0006 & 0021 & 0030] configured for vaporizing a liquid hair treatment agent [0021 & 0030 & 0034] and diffusing the liquid towards a strand of hair [0021 & 0030]; a main body comprising a first arm (102) hinged (106; [0021]) to a second arm (104) that can be moved from an open to a closed position (see Figs 1-2 & 4). A tank (108) is removable from the main body and configured for containing the liquid to be vaporized [0021 & 0030 & 0034] and is assembled with the main body. The tank includes a push-release type locking/hooking means (158+110, Fig 10) for removably attaching the tank within a recess (156) of the main body that is complementary in shape to the tank [0031 & 0032]. Leung discloses the invention essentially as claimed except for the push-release type locking/hooking means comprising at least one rigid hooking means. 
Messager, however, teaches a hairdressing apparatus (10, Fig 1) including a removable refill (32) that is secured within a correspondingly shaped recess of the main body of the apparatus (see Figs 1-4) by a push-release type locking/hooking means (50+52) [0078] in order to allow a secure locking and unlocking of the refill to the device. The locking/hooking means includes a movable hooking device (52) comprising at least one rigid hooking means (62 & 58) for correspondence with at least one complementary hooking means (54 & 56) so as to hook together and the movable hooking device is translationally movable [0091]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Leung by substituting the movable push-release type locking/hooking means of Messager for the hooking means taught by Leung in view of Messager in order to allow the tank to be better locked into its secured and removable positions. 
Since Messager teaches the movable hooking device with the rigid hooking means located on the main body and the complementary hooking means belonging to the refill, the proposed modification would result in the tank having the complementary hooking means and the main body having the movable hooking device with the rigid hooking means. So modified Leung discloses the invention essentially as claimed except for reversing this so the movable hooking device with the rigid hooking means being located on the tank with the main body carrying the complementary hooking means. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of modified Leung to provide the movable hooking device with at least one rigid hooking means on the tank and the complementary hooking means on the main body, since it has been held by the courts that a mere reversal of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(A). 
Claim(s) 17-19, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Messager (WO 2016189076-IDS cited reference)  in view of Leung (US 20140166038).
Claims 17-19: Messager discloses a hairdressing device (10, Fig 1) comprising a vaporizing device [0066 & 0068] for vaporizing a liquid and diffusing the liquid towards a strand of hair [0066 & 0068] and a removable refill reservoir (32) for containing a cosmetic product and for being assembled with the main body (see Figs 1-4), the refill comprising a complementary hooking means (50) for mating with a movable hooking device (52) on the main body (see Figs 1-4) with the movable hooking device including at least one rigid hooking means (62 & 58) with the movable hooking device being movable between a first position providing hooking of the refill (see Fig 4) and a second position allowing a user to disassemble the refill from the device main body (see Fig 3) with the movable hooking device being translationally movable relative to the refill and the main body (see Figs 3-4) and the main body includes a recess complementary in shape to the shape of the refill (see Figs 1-4) and designed to accommodate at least a portion of the refill when the refill is in the locked secured position (see Figs 1 & 4) and this recess includes the movable hooking device (see Figs 1-4) and the main body includes two arms (12 & 14) joined by a hinge (20) allowing the arms to close and open relative to each other. Messager discloses the invention essentially as claimed except for the tank carrying the water to be vaporized also being removable by a same type of hooking means and the movable hooking device with the at least one rigid hooking means being located on the tank with the complementary hooking means being located on the main body. 
Leung, however, teaches a hair dressing apparatus (100, see Fig 6) comprising: a vaporizing device [0006 & 0021 & 0030] configured for vaporizing a liquid hair treatment agent [0021 & 0030 & 0034] and diffusing the liquid towards a strand of hair [0021 & 0030]; a main body comprising a first arm (102) hinged (106; [0021]) to a second arm (104) that can be moved from an open to a closed position (see Figs 1-2 & 4). A tank (108) is removable from the main body and configured for containing the liquid to be vaporized [0021 & 0030 & 0034] and is assembled with the main body. The tank includes a push-release type locking/hooking means (158+110, Fig 10) for removably attaching the tank within a recess (156) of the main body that is complementary in shape to the tank [0031 & 0032]. Leung teaches providing steam generating hair appliances with a removable tank of fluid and providing these tanks and the main body of the device with a complementary push-release type actuator to make removal and refilling of the tank easy and convenient when the tan is empty. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Messager to include a removable tank of the fluid to be vaporized and this tank and the main body having the same hooking push-release type actuator taught by Messager for the refill in view of Leung in order to make refilling the reservoir of water easy and convenient. The proposed modification is to provide the main body of Messager with a complementary shaped recess and tank of the fluid to be vaporized in view of Leung and to provide this tank and main body with a same movable hook push-release type actuator taught by Messager for the refill. 
Since Messager teaches the movable hooking device with the rigid hooking means located on the main body and the complementary hooking means belonging to the refill, the proposed modification would result in the tank having the complementary hooking means and the main body having the movable hooking device with the rigid hooking means. So modified Messager discloses the invention essentially as claimed except for reversing this so the movable hooking device with the rigid hooking means is located on the tank with the main body carrying the complementary hooking means. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of modified Messager to provide the movable hooking device with at least one rigid hooking means on the tank and the complementary hooking means on the main body, since it has been held by the courts that a mere reversal of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(A). 
Response to Arguments
Applicant’s arguments filed 10/17/22 have been considered but are moot because the new ground of rejection relies on a combination of references not applied in the prior rejection of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772